PER CURIAM.
P.S., the father, appeals the final judgment terminating his parental rights as to his three children, contending that the Department did not make reasonable good faith efforts to rehabilitate him and reunify him with his children. The father has not provided this court with a full transcript of the proceedings below. “In the absence of an adequate transcript on appeal, a judgment that is not fundamentally erroneous must be affirmed.” A.L. v. Dep’t of Children & Families, 958 So.2d 606, 607 (Fla. 4th DCA 2007) (citation omitted); see also Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979). Affir-mance is required in the instant case, as the father seeks to challenge the sufficiency of the evidence and does not allege any error that is apparent on the face of the final judgment.

Affirmed.

TAYLOR, HAZOURI and LEVINE, JJ., concur.